06/16/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs February 10, 2021

         STATE OF TENNESSEE v. DEMETRIE DARNELL OWENS

                 Appeal from the Circuit Court for Marshall County
                  No. 16-CR-142      Forest A. Durard, Jr., Judge
                     ___________________________________

                           No. M2020-00132-CCA-R3-CD
                       ___________________________________


The Defendant, Demetrie Darnell Owens, was convicted by a Marshall County Circuit
Court jury of two counts of simple possession of cocaine, Class A misdemeanors;
possession of cocaine within 1000 feet of a school or park with intent to sell, a Class B
felony; attempted possession of cocaine with intent to deliver, a Class C felony; two counts
of simple possession of Xanax, Class A misdemeanors; two counts of simple possession
of methamphetamine, Class A misdemeanors; simple possession of marijuana, a Class A
misdemeanor; and simple possession of Suboxone, a Class A misdemeanor. He was
sentenced to an effective term of twenty years in the Department of Correction. On appeal,
the Defendant argues that: (1) the trial court erred in allowing a State’s witness to testify
concerning statements and text messages made by an unavailable witness; (2) the State
committed prosecutorial misconduct during closing argument; (3) the trial court’s
instruction that two individuals were accomplices as a matter of law amounted to a
comment on the proof; and (4) the evidence is insufficient to sustain his convictions. After
review, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3, Appeal as of Right; Judgments of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS,
P.J., and ROBERT W. WEDEMEYER, J., joined.

Demetrie Darnell Owens, Hartsville, Tennessee, Pro Se (on appeal), John Schweri,
Columbia, Tennessee (for post-trial matters), and Mitchell Ferguson, Murfreesboro,
Tennessee (at trial), for the appellant, Demetrie Darnell Owens.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Assistant
Attorney General; Robert J. Carter, District Attorney General; and Andrew Wright and
William Bottoms, Assistant District Attorneys General, for the appellee, State of
Tennessee.
                                        OPINION

                                          FACTS

       The Defendant was charged in an eleven-count indictment with possession of
cocaine base within 1000 feet of a school or park with intent to sell and deliver (counts one
and two), possession of cocaine within 1000 feet of a school or park with intent to sell and
deliver (counts three and four), possession of Xanax within 1000 feet of a school or park
with intent to sell and deliver (counts five and six), possession of methamphetamine within
1000 feet of a school or park with intent to sell and deliver (counts seven and eight),
possession of marijuana and Suboxone within 1000 feet of a school or park (counts nine
and ten), and evading arrest (count eleven). The trial court granted judgment of acquittal
on the evading arrest charge at the close of the State’s proof. We summarize the proof
from the trial as follows.

                                       State’s Proof

        Agent Steven Daugherty with the 17th Judicial Drug Task Force testified that on
January 5, 2016, he was informed by the assistant director of the task force, Tim Miller,
that a potential drug transaction was going to take place in the Jones Park area. Assistant
Director Miller described to Agent Daugherty that the suspect, nicknamed “MeMe,” would
have dread locks and be wearing a brown hoodie. Assistant Director Miller also told him
that the suspect would have cocaine, Xanax, and marijuana, and that he intended to
distribute the drugs in the Jones Park area. Agent Daugherty noted that the Jones Park area
was well-known for drug activity.

        Agent Daugherty testified that he got to the park around 6:30 or 7:00 p.m. He
recalled that it was a crisp and cold evening, but the sky was clear, and it was not raining.
There were no vehicles in the area when he arrived, so he drove around the vicinity. He
noted that the park was approximately 300 to 500 feet from the board of education building
and 600 feet from a library. As Agent Daugherty was driving, he saw a white truck driving
at a high rate of speed, which “logged . . . in [his] memory . . . [as] sort of odd.”

       Agent Daugherty parked his vehicle at the board of education building from where
he could discretely observe the adjacent park. While he waited, he corresponded with
another officer who provided him with a photo of “MeMe,” who turned out to be the
Defendant. About thirty minutes after setting up, Agent Daugherty saw a four-door silver
Buick arrive and back into a parking space by the pavilion. A few minutes later, the same
white truck Agent Daugherty had seen earlier arrived quickly, as if in a hurry. The truck
                                            -2-
parked with the driver’s side next to the driver’s side of the Buick. A man with dread locks
and dark clothing got out of the back, passenger’s side of the Buick and got into the
passenger’s side of the truck. Based on the information that he had received and his
observations, Agent Daugherty suspected that a drug deal was taking place.

        Agent Daugherty testified that he called for a marked patrol unit to approach the
area with him because he was in plain clothes and an unmarked vehicle. He pulled up next
to the passenger side of the truck and exited his vehicle. As Agent Daugherty walked over
to the truck, an individual with dread locks and wearing a brown hoodie who matched the
photo of the Defendant got out of the truck. The Defendant made eye contact with Agent
Daugherty, and Agent Daugherty intuitively knew the Defendant was about to run. Agent
Daugherty said, “police, stop,” but the Defendant turned and ran off.

       Agent Daugherty testified that he chased the Defendant, who had a hard time
running because his pants kept falling down. He saw a white cellphone fall out of the
Defendant’s pocket and onto the ground as they were running. The Defendant ran near a
funeral home and turned right around a hedgerow, which prompted Agent Daugherty to
slow down to keep from running into a possible ambush. Agent Daugherty continued to
follow along, catching glimpses of the Defendant from time to time, until he came upon
the Defendant lying face down on the ground with his arms out. Just outside the reach of
the Defendant’s hand was $40 that was “rolled up.”

       Agent Daugherty walked the Defendant back to the patrol unit, retracing the
Defendant’s steps. He explained that the night was “frosty,” and the frost had preserved
the Defendant’s path. There were no other people in the area, as it was “just one of those
cold, bitterly cold nights to where everybody has already gone in the house and staying out
of the cold.” Just outside the footpath, Agent Daugherty found a rolled-up dollar bill with
a powder substance on it that he believed to be cocaine.

       Agent Daugherty and another officer continued to search the area, thinking that the
Defendant had quickly discarded drugs during the chase. After checking all along the
ground, they decided to check a patio area that served as the roof of the funeral home.
Agent Daugherty gave the other officer, Officer Lonnie Cook, a boost onto the patio, and
Officer Cook found a plastic bag that contained twenty grams of cocaine, nine grams of a
rock-like substance of cocaine base, two grams of marijuana, some methamphetamine,
some Suboxone strips, and nineteen Xanax pills. A pocketknife was also found near the
bag. Agent Daugherty reiterated that the night was frosty, and there was frost on everything
outside except the cellphone, the rolled-up dollar bill, the $40, the plastic bag containing
drugs, and the pocketknife.



                                           -3-
       Agent Daugherty recalled that other officers transported the Defendant to the police
station, while he went back to where the silver Buick and white truck were parked. Bobby
Coggin was identified as the man in the white truck, and LaKeshia Randle and Kashus
Randle were the women in the silver Buick. The women informed Agent Daugherty that
they brought the Defendant to the area so they could smoke marijuana and had no
knowledge of anything else that was transpiring.

       Agent Daugherty spoke with the Defendant, who, after being Mirandized, said that
the recovered drugs did not belong to him. Agent Daugherty also asked the Defendant
about $1,783 that was found in his sock, and the Defendant told him that “he didn’t have a
job but that he received that cash from his mother.” Later, however, when Agent Daugherty
was reading off an inventory list of everything that was recovered including the kinds and
amounts of drugs, the Defendant made an acknowledgment that appeared as if he was
agreeing that the list was correct.

       On cross-examination, Agent Daugherty recalled that he learned of the impending
drug deal from Assistant Director Miller, who had received the information from one of
his confidential informants. Assistant Director Miller instructed him to watch the pavilion
area at the park. Once at the park, Agent Daugherty received more information over the
phone, specifically that the suspect would have dread locks and be wearing a brown hoodie.
Agent Daugherty acknowledged that the vehicle he was in was unmarked with no
emergency equipment and he was in plain clothes, but said that he identified himself as
police. He said that at the point he yelled, “stop, police,” he wanted to detain the Defendant
based on reasonable suspicion that a drug deal occurred and explained in detail the basis
for his reasonable suspicion. However, Agent Daugherty agreed that the evading arrest
charge stemmed from the Defendant’s running from him. Agent Daugherty said that he
did not know what led to the Defendant’s lying on the ground, which allowed him to catch
up.

       Agent Daugherty agreed that he did not find any drugs on the Defendant’s person
when searched at the scene. He acknowledged that he sent the rolled-up dollar bill with a
white powdery substance on it to the lab for testing, but he did not receive the results. He
said that he did not have the lab test any of the recovered items for fingerprints because he
was told by another officer that it was unlikely that any would be found. Agent Daugherty
agreed that someone could have been on the patio of the funeral home earlier in the day,
but said there was no one there at the time these events took place. Agent Daugherty
recalled that Mr. Coggin, the driver of the white truck, was under the influence and very
belligerent when he was taken into custody and did not provide any information.




                                            -4-
        On redirect, Agent Daugherty reiterated that he saw no activity in the area during
the thirty minutes to an hour before the suspected drug deal aside from when he saw the
white truck speeding near the board of education building.

       Officer Shaun Crawford with the Lewisburg Police Department testified that he was
in communication with Agent Daugherty and other officers the evening in question.
Officer Crawford looked into information about an individual who went by the street name,
“MeMe,” and determined it was the Defendant and provided Agent Daugherty with a
picture of him. While they were on the phone, Agent Daugherty told Officer Crawford
that he saw a suspect matching the description getting into a white truck and asked Officer
Crawford to come to the location as backup. As he was pulling up, Officer Crawford saw
a person matching the description exit the truck and take off running. Agent Daugherty
chased after the individual, while Officer Crawford secured the people in the two vehicles.

       On cross-examination, Officer Crawford testified that Jones Park was known for
drug activity. Officer Crawford stated that he did not participate in the search of the area
around where the Defendant ran. On redirect, Officer Crawford said that the area around
the funeral home was not a “high drug trafficking area.”

       Officer Lonnie Cook with the Lewisburg Police Department testified that he was on
routine patrol when he heard of Agent Daugherty’s pursuit of a suspect over the police
radio. Officer Cook responded to the scene and assisted Agent Daugherty in searching the
area for drugs he believed the suspect had discarded. Agent Daugherty assisted Officer
Cook in climbing up to a porch that was above the garage of the funeral home, and Officer
Cook found a bag of drugs there. He noted that the plastic bag of drugs and a knife located
nearby were dry, while everything outside was frosty or wet.

        On cross-examination, Officer Cook said that he had never personally made a drug
bust at Jones Park. With regard to the bag of drugs, Officer Cook said that his opinion was
that the package had not been there long because it was dry, and everything else outside
was frosty or wet. Officer Cook admitted that he never saw the Defendant with the bag of
drugs.

        Bobby Coggin testified that he was intoxicated and driving through Jones Park in
his truck on the night in question when a vehicle flashed its lights at him. He did not know
who was in the vehicle, but he stopped. There was one man and two women in the car.
The only distinguishing characteristic he recalled about the man was that he was African-
American. Mr. Coggin said that he “hollered out and asked them about a forty,” explaining
he wanted to get some cocaine. The man got out of the back seat of the car and got into
Mr. Coggin’s truck. Mr. Coggin could not identify the man in court, as he did not know
him and only saw him that one time. Mr. Coggin said that they were unable to complete
                                           -5-
the drug exchange because “[t]he police rolled up on us[,] and “[t]he other guy got out and
took off[.]”

       John Scott, an analyst with the Tennessee Bureau of Investigation (“TBI”) Crime
Laboratory, testified that he analyzed the substances that were recovered from the patio of
the funeral home and determined them to be 2.36 grams of marijuana, 21.62 grams of
powder cocaine, .39 grams of methamphetamine, 8.48 grams of crack cocaine, a package
of Suboxone, and 20 white tablets.

       On cross-examination, Mr. Scott agreed that officers sometimes requested DNA or
fingerprint testing of the package containing the evidence submitted for testing and that
such could have been done in this case. Mr. Scott said that the white pills and sealed
package of Suboxone were not tested due to laboratory backlog at the TBI. Mr. Scott
acknowledged that there was no proof of ownership on any of the evidence submitted.

                   Jury-Out Discussion Regarding Kashus Randall

       The court conducted a jury-out discussion regarding witness Kashus Randall, who
had been subpoenaed but failed to appear to testify. The State informed the court that Ms.
Randall was in the Buick with the Defendant and another woman, and she overheard some
conversations between the Defendant and Mr. Coggin, the driver of the truck. Agent
Daugherty recounted his conversation with Ms. Randall that took place after he advised
her of her Miranda rights. He said that Ms. Randall never mentioned drugs or narcotics
but that she heard Mr. Coggin ask the Defendant for a “twenty” and, after some haggling,
they settled on a “forty,” and the Defendant walked over to Mr. Coggin’s truck. Ms.
Randall did not know what the terms meant, but Agent Daugherty surmised based on his
past experiences that the two men were discussing “dollars worth of whatever narcotics[.]”

       Agent Daugherty recalled that he asked Ms. Randall why she was with the
Defendant that night, and Ms. Randall said to get marijuana from the Defendant and smoke
with him. Ms. Randall allowed Agent Daugherty to look at text messages on her phone
between her and the Defendant, who was listed as “petty ass” in her phone, which discussed
Ms. Randall’s desire to obtain marijuana from the Defendant. Agent Daugherty took a
photograph of the text messages. He said that there were older messages that “allud[ed] to
narcotics type traffic.”

       On cross-examination, Agent Daugherty testified that he executed a search warrant
of the phone that fell out of the Defendant’s pocket during the foot chase and determined
that the phone number for it was the same as the number in Ms. Randall’s text messages
for “petty ass.” Asked if the phone could have belonged to someone else, Agent Daugherty
responded, “I really doubt it, being the last message was at 6:55[,] and the event happened
                                           -6-
at 7:10 or around 7:10.” However, Agent Daugherty acknowledged that he did not
personally see the Defendant type the text messages or discover who was financially
responsible for the cellphone. Agent Daugherty testified that it was common knowledge
among law enforcement that “weed is marijuana and a dime is a quantity.” On redirect,
Agent Daugherty confirmed that Ms. Randall told him that the individual she had in her
phone as “petty ass” was the Defendant and that they went to the park together.

       There was a prior agreement between the parties that the State would not introduce
the contents of the Defendant’s cellphone in its case in chief. The State entered the
agreement because a copy of the search warrant for the Defendant’s phone could not be
located but was, however, located prior to trial. The State asserted that now that Ms.
Randall had made herself unavailable to testify, the contents of the Defendant’s phone
could be used to authenticate the text messages found on Ms. Randall’s phone.

       The State asserted that Ms. Randall’s statements and text messages were admissions
against interest of an unavailable witness. The Defendant argued that the admission of the
evidence violated his right to confrontation.

       The court revisited the issue later during trial. The court first excluded anything
Ms. Randall heard Mr. Coggin say. All the parties then agreed that Ms. Randall’s statement
that she wanted to smoke marijuana would be an illegal activity “because obviously one
would have to possess the pot to smoke it.” The court allowed proof that Ms. Randall
“stated that she wanted to smoke some pot and that she wanted to get some pot.” However,
the court did not allow any proof that inculpated the Defendant “without the Defendant
having any ability to co[n]front the Declar[a]nt about a statement that inculpates him.”
Nevertheless, the Defendant objected to the “autopsy on the witness’ statement line by line
as to what [he] might be able to co[n]front the witness on or what [he] might not be able to
co[n]front the witness on[.]”

        As to the text messages, the court was satisfied with the authenticity of the messages
in that they came from the phone the Defendant dropped during the foot chase and that
phone had the same text messages as Ms. Randall’s phone. However, the court noted that
it should “narrowly construe[]” admissibility of the messages and excluded two of the
exhibits, 22(a) and 22(b). The court allowed one exhibit, 22(c), that detailed Ms. Randall’s
requests for marijuana but redacted the Defendant’s responses. The court informed the
Defendant that he could request a limiting instruction in front of the jury. The court
reiterated that “I can’t be allowing [Ms. Randall] to make inculpatory statements about [the
Defendant], and there’s no availability to cross-examine her by the Defendant.” The court
allowed testimony that the phone number that exchanged text messages with Ms. Randall
was the phone number of the cellphone dropped by the Defendant during the foot chase.

                                            -7-
                                    Jury-In Testimony

        Back in the presence of the jury, Agent Daugherty testified that he interviewed
Kashus Randall at the scene on the night in question, and she was subpoenaed to testify at
trial but failed to appear. Ms. Randall told Agent Daugherty that she was at that location
because she wanted to smoke marijuana.

       Ms. Randall allowed Agent Daugherty to look at her cellphone. She showed him a
phone number and nickname for the individual with that phone number, as well as the text
messages between her and that individual. Ms. Randall identified the nickname of “petty
ass” in her phone as being the Defendant. Agent Daugherty took photos of the screen of
Ms. Randall’s phone.

       The messages sent by Ms. Randall were time-stamped from 6:43 p.m. to 6:55 p.m.
on January 5, 2016. The first message sent by Ms. Randall stated, “W.Y.A.” The next
message she sent said, “Gan, I wanted to match petty ass[,]’ which Agent Daugherty did
not understand what that meant. The next message stated, “you got some weed,” and then
the final message was “I need a dime.” The phone number that the messages were sent to
was the same as the number for the phone that fell out of the Defendant’s pocket during
the foot chase.

        On cross-examination, Agent Daugherty agreed that he first saw the silver Buick in
the park “around 7:00-ish” that evening and that the last text message was sent at 6:55 p.m.,
which meant that “five minutes before you saw them, [the Defendant] is texting somebody
that’s in the front seat” of the car he was in. Agent Daugherty acknowledged that he had
never heard the Defendant referred to by the nickname of “petty ass[.]”

       On redirect, Agent Daugherty said that his time estimate could be off by a few
minutes and that he could have first seen the Buick at 7:10 p.m. He agreed that it could be
possible that Ms. Randall sent the text messages and then picked up the Defendant.

       On re-cross examination, Agent Daugherty acknowledged that he testified at the
preliminary hearing that he arrived in the area between 6:30 and 7:00 p.m.

      On further redirect, Agent Daugherty said that his report, which indicated an action
time of 7:10 p.m., could have been based on “when I found narcotics or when [the
Defendant] ran depending on what stamp I used as an approximate there.”

        Following the conclusion of the proof, the jury convicted the Defendant of the
lesser-included offenses of simple possession of cocaine in counts one and two; possession
of cocaine within 1000 feet of a school or park with intent to sell as charged in count three;
                                            -8-
the lesser-included offense of attempted possession of cocaine with intent to deliver in
count four; the lesser-included offenses of simple possession of Xanax in counts five and
six; the lesser-included offenses of simple possession of methamphetamine in counts seven
and eight; and the lesser-included offenses of simple possession of marijuana and
Suboxone, respectively, in counts nine and ten.

        We glean from the record that trial counsel failed to file a timely motion for new
trial, which resulted in the trial court only considering the sufficiency of the convicting
evidence. Counsel did not file a notice of appeal, and “the Defendant was, unbeknown to
the court, largely abandoned by trial counsel.” A motion by the Defendant for a late-filed
appeal was denied. The Defendant then filed a petition for post-conviction relief, alleging
among other things that counsel was ineffective regarding the motion for new trial. The
trial court granted the Defendant a delayed appeal, which included a hearing on issues
“which could have been properly included in a motion for new trial had it been filed
timely.” The trial court denied the motion for new trial following the hearing, and notice
of appeal was filed by counsel. After various motions and a hearing, the Defendant was
granted permission to proceed pro se in this appeal.

                                       ANALYSIS

                         I. Statements by Unavailable Witness

        The Defendant first argues that the trial court erred in allowing Agent Daugherty to
testify regarding statements and text messages made by Ms. Randall because it constituted
hearsay and violated his right to confrontation.

        As detailed above, the trial court conducted a hearing to determine the admissibility
of statements and text messages made by Ms. Randall after she was deemed unavailable
for having been subpoenaed and failing to appear for trial. The court allowed proof that
Ms. Randall “stated [to Agent Daugherty] that she wanted to smoke some pot and that she
wanted to get some pot,” but the court did not allow any proof that inculpated the
Defendant. The court allowed the introduction of text messages that detailed Ms. Randall’s
requests for marijuana but redacted the Defendant’s responses.

        The admission of evidence generally lies within the sound discretion of the trial
court and will not be reversed on appeal absent a showing of an abuse of discretion. See
State v. McCoy, 459 S.W.3d 1, 8 (Tenn. 2014). A trial court abuses its discretion when it
applies an incorrect legal standard, reaches an illogical conclusion, bases its decision on a
clearly erroneous assessment of the evidence, or employs reasoning that causes an injustice
to the party complaining. State v. Herron, 461 S.W.3d 890, 904 (Tenn. 2015).

                                            -9-
        Hearsay is “a statement, other than one made by the declarant while testifying at the
trial or hearing, offered in evidence to prove the truth of the matter asserted.” Tenn. R.
Evid. 801(c). As a general rule, hearsay is not admissible at trial unless it falls under one
of the exceptions to the rule against hearsay. Tenn. R. Evid. 802. Tennessee Rule of
Evidence 804 governs the hearsay exception regarding unavailable witnesses. Relevant
here, the rule provides that a statement which, at the time of its making, so far tended to
subject the declarant to criminal liability that a reasonable person in the declarant’s position
would not have made the statement unless believing it to be true, is admissible if the
declarant is unavailable as a witness. Tenn. R. Evid. 804(b)(3). A declarant is unavailable
when, inter alia, the declarant is “absent from the hearing and the proponent of a statement
has been unable to procure the declarant’s attendance by process[.]” Tenn. R. Evid.
804(a)(5).

        Here, Ms. Randall’s statements and text messages clearly subjected her to criminal
liability and, therefore, the trial court did not abuse its discretion in allowing their
admission as statements against interest.

         As to the confrontation issue, the Sixth Amendment of the United States
Constitution guarantees that “[i]n all criminal prosecutions, the accused shall enjoy the
right . . . to be confronted with the witnesses against him[.]” U.S. Const. amend. VI. The
Tennessee Constitution provides the corresponding right “to meet witnesses face to face.”
Tenn. Const. art. I, § 9. In order to protect a defendant’s right to confrontation, before the
prior testimony of a witness will be admitted, the State must show that (1) the witness is
unavailable and (2) the defendant had a prior opportunity to cross-examine the witness.
Crawford, 541 U.S. at 68. Hearsay is testimonial where it takes the form of “[a] solemn
declaration or affirmation made for the purpose of establishing or proving some fact” and
includes statements “made under circumstances which would lead an objective witness
reasonably to believe that the statement would be available for use at a later trial.” Id. at
51-52.

       We first observe that Ms. Randall’s text messages, part of an exchange with an
acquaintance prior to being interviewed by the police, did not qualify as testimonial.
Therefore, there is no confrontation clause issue in their regard. See State v. Alex Goodwin
and Joey Lee aka Joey Currie, No. W2015-00813-CCA-R3-CD(C), 2017 WL 2472371, at
*15 (Tenn. Crim. App. June 7, 2017), perm. app. denied (Tenn. Oct. 6, 2017) (holding that
“[n]othing about the text messages indicate they were ‘made under circumstances which
would lead an objective witness reasonably to believe that the statement would be available
for use at a later trial.’”).

     Turning to Ms. Randall’s verbal statements to Agent Daugherty, we note that Agent
Daugherty was only allowed to testify concerning statements Ms. Randall made against
                                             - 10 -
her interest and not include any reference to the Defendant. The court specifically ruled
that it would not allow any proof that inculpated the Defendant “without the Defendant
having any ability to co[n]front the Declar[a]nt about a statement that inculpates him.” We
conclude that the Defendant’s right to confrontation was not violated.

                              II. Prosecutorial Misconduct

       The Defendant next contends that the prosecutor’s “intentional” misstatement
during closing argument that a rolled-up one-dollar bill had cocaine residue on it amounted
to plain error.

       The record shows that during the State’s initial closing argument, the prosecutor
recounted Agent Daugherty’s foot chase of the Defendant and stated, “[H]e comes on
around, he does find the Defendant laying down there, and then he starts retracing those
steps. The phone, the one-dollar bill with cocaine residue on it, and again those forty
dollars laying there[.]” No objection was raised at trial, but the issue was presented in the
motion for new trial. At the motion for new trial, the trial court held that “[t]here was not
a foundation laid to allow the agent to give that opinion[,] and he likely could not have
established one; however, this rather small fact was harmless given the amount of
substances which were actually tested and demonstrated to be cocaine.” The court applied
the same ruling to the Defendant’s claim regarding the State’s reference to the dollar bill
having cocaine residue on it.

       To be entitled to relief under the doctrine of plain error, the Defendant has the
burden to establish the presence of the following five factors: (1) the record clearly
establishes what occurred in the trial court; (2) a clear and unequivocal rule of law was
breached; (3) a substantial right of the accused was adversely affected; (4) the issue was
not waived for tactical reasons; and (5) consideration of the error is necessary to do
substantial justice. State v. Vance, 596 S.W.3d 229, 254 (Tenn. 2020) (citations omitted).
“‘Moreover, the error must have been of ‘sufficient magnitude that it probably changed the
outcome of the trial.’” Id. (quoting State v. Banks, 271 S.W.3d 90, 119 (Tenn. 2008)).

        Upon review, we determine that no substantial right of the accused has been
adversely affected and that consideration of the error is not necessary to do substantial
justice. The State’s case linking the Defendant to the drugs was substantial and the
misstatement was very minor; therefore, we conclude that the misstatement of evidence by
the State did not amount to plain error.

                               III. Accomplice Instruction



                                           - 11 -
       The Defendant argues that the trial court erred in charging the jury that Kashus
Randall and Bobby Coggin were accomplices as a matter of law because such amounted
to a comment on the proof.1

       During discussion about the jury charge at trial, the Defendant objected to the court
giving an accomplice instruction, asserting that “they weren’t a part of any plan or
scheme.” The court observed that an accomplice was someone who “could be charged
with participation in the activity[,]” and that the instruction would seemingly be a benefit
to the Defendant “because it makes [the jury] look at those two individuals, their testimony
perhaps in greater depth than it might be with every witness.”

       In Tennessee, judges are constitutionally prohibited from commenting upon the
credibility of witnesses or the evidence in a case. See Tenn. Const. art. VI, § 9 (providing
that “judges shall not charge juries with respect to matters of fact, but may state the
testimony and declare the law”); State v. Suttles, 767 S.W.2d 403, 407 (Tenn. 1989) (“In
all cases the trial judge must be very careful not to give the jury any impression as to his
feelings or to make any statement which might reflect upon the weight or credibility of
evidence or which might sway the jury.”). We cannot agree with the Defendant’s
contention that the trial court’s charging the jury that Kashus Randall and Bobby Coggin
were accomplices as a matter of law amounted to a comment on the proof. It is clear that
the court was simply “declaring the law.”

       In the same vein, the Defendant seemingly claims that the trial court should have
only given a simple accomplice charge and left it for the jury to determine whether the two
individuals were accomplices.

       “It is well settled that a defendant has a constitutional right to a complete and correct
charge of the law, so that each issue of fact raised by the evidence will be submitted to the
jury on proper instructions.” State v. Dorantes, 331 S.W.3d 370, 390 (Tenn. 2011); see
also State v. Farner, 66 S.W.3d 188, 204 (Tenn. 2001) (citing State v. Garrison, 40 S.W.3d
426, 432 (Tenn. 2000)). Accordingly, trial courts have the duty to give “a complete charge
of the law applicable to the facts of the case.” State v. Davenport, 973 S.W.2d 283, 287
(Tenn. Crim. App. 1998) (citing State v. Harbison, 704 S.W.2d 314, 319 (Tenn. 1986)).
“Whether jury instructions are sufficient is a question of law appellate courts review de
novo with no presumption of correctness.” State v. Clark, 425 S.W.3d 268, 295 (Tenn.
2014).




1
 We note that, interestingly, the Defendant asserts in his argument regarding sufficiency in the section that
follows that he was convicted based on the uncorroborated testimony of “accomplices.”
                                                   - 12 -
        “An accomplice is defined as a person who knowingly, voluntarily and with
common intent unites with the principal offender in the commission of the crime.” State
v. Anderson, 985 S.W.2d 9, 16 (Tenn. Crim. App. 1997) (citing State v. Perkinson, 867
S.W.2d 1, 7 (Tenn. Crim. App. 1992)). “When the facts concerning a witness’s
participation are clear and undisputed, the trial court determines as a matter of law whether
the witness is an accomplice.” State v. Robinson, 146 S.W.3d 469, 489 (Tenn. 2004)
(citing Ripley v. State, 227 S.W.2d 26, 29 (1950); Perkinson, 867 S.W.2d at 7). When “the
facts are disputed or susceptible to different inferences,” however, the determination of
whether the witness is an accomplice is a question for the jury. Robinson, 146 S.W.3d at
489 (citing Perkinson, 867 S.W.2d at 7); see also Conner v. State, 531 S.W.2d 119, 123
(Tenn. Crim. App. 1975). “The test generally applied is whether the witness could be
indicted for the same offense charged against the defendant.” Robinson, 146 S.W.3d at
489 (citing Monts v. State, 379 S.W.2d 34, 43 (1964)).

       In ruling on this issue at the motion for new trial, the trial court found that even if it
was error to give the instruction, “it would seem the [instruction] would weigh in favor of
the Defendant since it required the witnesses[’] testimony to be subjected to perhaps greater
scrutiny than a non-accomplice.” We agree with the trial court’s assessment that even if it
was error to charge the jury that Ms. Randall and Mr. Coggin were accomplices, such error
was harmless. The Defendant’s theory of defense was that the drugs were not his and could
have been left by anyone. Ms. Randall and Mr. Coggin provided testimony that
undermined that defense. The jury’s being charged that those individuals were
accomplices gave the Defendant the benefit of additional scrutiny of their testimony. If the
jury had only been given a simple accomplice charge or no charge at all, it would have
been able to consider their testimony without any corroboration. We conclude that if there
was error in the trial court’s instruction to the jury, such did not affect the verdict.

                                       IV. Sufficiency

       The Defendant lastly raises several sub-issues under a challenge to the sufficiency
of the convicting evidence.

        When the sufficiency of the convicting evidence is challenged, the relevant question
of the reviewing court is “whether, after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also
Tenn. R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or
jury shall be set aside if the evidence is insufficient to support the findings by the trier of
fact of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn.
1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). The same
standard applies whether the finding of guilt is predicated upon direct evidence,
                                             - 13 -
circumstantial evidence, or a combination of direct and circumstantial evidence. State v.
Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).

       A criminal offense may be established entirely by circumstantial evidence. State v.
Majors, 318 S.W.3d 850, 857 (Tenn. 2010). It is for the jury to determine the weight to be
given the circumstantial evidence and the extent to which the circumstances are consistent
with the guilt of the defendant and inconsistent with his innocence. State v. James, 315
S.W.3d 440, 456 (Tenn. 2010). In addition, the State does not have the duty to exclude
every other reasonable hypothesis except that of the defendant’s guilt in order to obtain a
conviction based solely on circumstantial evidence. See Dorantes, 331 S.W.3d at 380-81
(adopting the federal standard of review for cases in which the evidence is entirely
circumstantial).

       All questions involving the credibility of witnesses, the weight and value to be given
the evidence, and all factual issues are resolved by the trier of fact. See State v. Pappas,
754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by
the trial judge, accredits the testimony of the witnesses for the State and resolves all
conflicts in favor of the theory of the State.” State v. Evans, 838 S.W.2d 185, 190-92
(Tenn. 1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). Our
supreme court stated the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (1966) (citing Carroll v. State, 370 S.W.2d 523
(1963)).

         “A jury conviction removes the presumption of innocence with which a defendant
is initially cloaked and replaces it with one of guilt, so that on appeal a convicted defendant
has the burden of demonstrating that the evidence is insufficient.” State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982).

                                   A. Rolled-Up Dollar Bill

       The Defendant contests the prosecutor’s arguing during closing argument that the
rolled-up dollar bill had cocaine residue on it. This is essentially the same claim that is
                                            - 14 -
addressed in Section II above. For the reasons previously stated, the Defendant is not
entitled to relief on this issue.

                               B. Authentication of Cellphone

        The Defendant argues that the cellphone alleged to be his was not properly
authenticated or proven to be owned by him. In ruling on this issue at the motion for new
trial, the trial court found that the cellphone was sufficiently authenticated because the
Defendant was in actual possession of the cellphone and messages on the cellphone
matched those on Ms. Randall’s phone.

        Tennessee Rule of Evidence 901 provides that “[t]he requirement of authentication
or identification as a condition precedent to admissibility is satisfied by evidence sufficient
to the court to support a finding by the trier of fact that the matter in question is what its
proponent claims.” Tenn. R. Evid. 901(a). Evidence may be authenticated through
“[t]estimony that a matter is what it is claimed to be” or “[a]ppearance, contents, substance,
internal patterns, or other distinctive characteristics, taken in conjunction with
circumstances.” Tenn. R. Evid. 901(b)(1), (4).

        Agent Daugherty testified that he saw the cellphone fall out of the Defendant’s
pocket during the foot chase and that the cellphone was dry whereas everything in the area
was frosty or wet. Later extraction of data from the phone showed text conversations
between that phone and the phone of Ms. Randall, thereby indicating use of the phone by
the Defendant. The proof sufficiently established that the cellphone was in the possession
of the Defendant. Moreover, the cellphone was not the linchpin of the State’s case against
the Defendant, and if there was any error in its admission, such did not affect the outcome
of the trial.

                                  C. $40 Found at the Scene

       The Defendant argues that there was insufficient proof connecting him to the $40
found at the scene. Bobby Coggin testified that he negotiated a $40 drug exchange with
the Defendant, but the Defendant ran from the truck when Agent Daugherty approached.
The evidence showed that the $40 was found on the ground just outside the reach of the
Defendant’s hand and was dry while everything around it was frosty or wet. This proof
sufficiently connected the Defendant to the evidence and was properly admitted.

                                       D. Bag of Drugs

     The Defendant argues that the bag of drugs recovered from the patio of the funeral
home was not proven to have been possessed by him.
                                            - 15 -
        Tennessee Code Annotated section 39-17-417(a)(4) provides, in pertinent part, that
it is an offense for a defendant to knowingly possess a controlled substance with intent to
sell or deliver it. Possession may be constructive as well as actual. State v. Shaw, 37
S.W.3d 900, 903 (Tenn. 2001); State v. Transou, 928 S.W.2d 949, 955-56 (Tenn. Crim.
App. 1996); State v. Cooper, 736 S.W.2d 125, 129 (Tenn. Crim. App. 1987). “Constructive
possession requires that a person knowingly have the power and the intention at a given
time to exercise dominion and control over an object, either directly or through others. In
essence, constructive possession is the ability to reduce an object to actual possession.”
State v. Copeland, 677 S.W.2d 471, 476 (Tenn. Crim. App. 1984) (citation omitted). An
individual’s mere presence in an area in which drugs are found, or association with another
individual in possession of drugs, is not, alone, sufficient to establish constructive
possession. Shaw, 37 S.W.3d at 903 (citing State v. Patterson, 966 S.W.2d 435, 445 (Tenn.
Crim. App. 1997); Cooper, 736 S.W.2d at 129).

       Mr. Coggin testified that he negotiated a drug deal with the Defendant to purchase
cocaine. However, the Defendant fled when Agent Daugherty approached Mr. Coggin’s
truck. Agent Daugherty chased the Defendant and later found a bag of drugs just off the
path of the chase. The bag of drugs was dry, while everything else in the area was frosty
or wet, indicating that the bag had just recently been left. There were no other people in
the area at the time. Given this proof, a rational trier of fact could find that the Defendant
possessed the bag of drugs and then discarded them during the foot chase.

                        E. Corroboration of Accomplice Testimony

      The Defendant argues that the testimony of his accomplices, Ms. Randall and Mr.
Coggin, was not sufficiently corroborated.

       A criminal defendant in Tennessee cannot be convicted solely on the uncorroborated
testimony of an accomplice. State v. Bane, 57 S.W.3d 411, 419 (Tenn. 2001) (citing State
v. Stout, 46 S.W.3d 689, 696 (Tenn. 2001); State v. Bigbee, 885 S.W.2d 797, 803 (Tenn.
1994); State v. Robinson, 971 S.W.2d 30, 42 (Tenn. Crim. App. 1997)). This principle has
been described as follows:

       “[T]here must be some fact testified to, entirely independent of the
       accomplice’s testimony, which, taken by itself, leads to the inference, not
       only that a crime has been committed, but also that the defendant is
       implicated in it; and this independent corroborative testimony must also
       include some fact establishing the defendant’s identity. This corroborative
       evidence may be direct or entirely circumstantial, and it need not be adequate,
       in and of itself, to support a conviction; it is sufficient to meet the
                                            - 16 -
       requirements of the rule if it fairly and legitimately tends to connect the
       defendant with the commission of the crime charged. It is not necessary that
       the corroboration extend to every part of the accomplice’s evidence. The
       corroboration need not be conclusive, but it is sufficient if this evidence, of
       itself, tends to connect the defendant with the commission of the offense,
       although the evidence is slight and entitled, when standing alone, to but little
       consideration.”

Bigbee, 885 S.W.2d at 803 (quoting State v. Gaylor, 862 S.W.2d 546, 552 (Tenn. Crim.
App. 1992)). Whether sufficient corroboration exists is for the jury to determine. Shaw,
37 S.W.3d at 903. The jury determines “the degree of evidence necessary to corroborate
the testimony of an accomplice, and it is sufficient ‘if there is some other evidence fairly
tending to connect the defendant with the commission of the crime.’” State v. Anderson,
985 S.W.2d 9, 16 (Tenn. Crim. App. 1997) (quoting Clapp v. State, 30 S.W. 214, 217
(Tenn. 1895)).

       Agent Daugherty testified that he saw the Defendant run from Mr. Coggin’s truck
and followed him for a short while before the Defendant gave up. Agent Daugherty
retraced the path of the foot chase and, in the area, found the cellphone that he saw fall
from the Defendant’s pocket, $40, a rolled-up dollar bill, a pocketknife, and a bag
containing drugs. Agent Daugherty testified the night was frosty and there was frost on
everything outside except those items, indicating they had only recently been left. This
was sufficient proof to corroborate the accomplices’ testimony.

                     F. Defendant’s Confirmation of Drug Inventory

        The Defendant lastly argues that it was error for Agent Daugherty to testify that
after completing an inventory of the recovered drugs, he read the list to the Defendant, and
the Defendant confirmed its accuracy. He asserts that he never claimed ownership of the
drugs, but Agent Daugherty’s testimony insinuated that he did.

       Agent Daugherty testified that he spoke with the Defendant, after he was
Mirandized, and the Defendant said that the recovered drugs did not belong to him. Later,
however, Agent Daugherty read off an inventory list of everything that was recovered,
including the kinds and amounts of drugs, and the Defendant made an acknowledgment
that appeared as if he was agreeing that the list was correct.

      The Defendant’s confirmation amounted to a statement against interest and was
admissible for the jury to consider. In Helton v. State, 547 S.W.2d 564, our supreme court
addressed the difference between an admission and confession:

                                            - 17 -
      The distinction between an admission and a confession is blurred. Generally,
      however, a confession is a statement by the accused that he engaged in
      conduct which constitutes a crime. . . . An admission is an acknowledgement
      by the accused of certain facts which tend together with other facts, to
      establish his guilt; while a confession is an acknowledgement of guilt itself.
      An admission, then, is something less than a confession and, unlike a
      confession, putting to one side the problem of corroboration, an admission is
      not sufficient in itself to support a conviction.

Id. at 567 (citations and quotations omitted), overruled on other grounds by State v.
Cabbage, 571 S.W.2d 832 (Tenn. 1978); see also State v. Litton, 161 S.W.3d 447, 457
(Tenn. Crim. App. 2004).

      The Defendant’s acknowledgment that Agent Daugherty’s inventory of the bag of
drugs was correct indicated that he possessed knowledge of the contents of the bag. This
acknowledgment amounted to an admission which, along with other proof, could be
considered by the jury to establish the Defendant’s guilt.

                                    CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgments of the
trial court.

                                            ____________________________________
                                            ALAN E. GLENN, JUDGE




                                          - 18 -